Citation Nr: 0028159	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-10 155	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for beriberi heart disease 
as secondary to confinement as a prisoner-of-war.  



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The veteran served on active military duty from August 1941 
to March 1946.  He was confined as a prisoner-of-war (POW) by 
the Japanese Government from May 1942 to September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied a claim for service 
connection for beriberi heart disease.

The Board notes that, by letter received in December 1996, 
the veteran raised a claim for service connection for 
residuals of pellagra.  Further review of the claims folder 
indicates that, by an April 1946 rating action, the RO denied 
service connection for this disability.  The issue of whether 
new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for 
residuals of pellagra is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Subsequent to an unappealed April 1992 rating action in 
which the RO confirmed prior denials of service connection 
for residuals of beriberi, VA enacted liberalizing 
regulations pertaining to POW claims which allow for a 
lifetime presumption for service connection for beriberi 
heart disease for former prisoners-of-war who manifested 
localized edema during service.  

2.  The veteran was interned as a POW by the Japanese 
Government from May 1942 to September 1945.

3.  The veteran has presented competent evidence of 
manifestations of localized leg edema during his captivity as 
a POW as well as competent medical evidence of heart disease, 
to include arteriosclerotic heart disease, which may 
plausibly be manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  VA's amendment to 38 C.F.R. § 3.309(c) in July 1994 
provided a new basis to pursue a service connection claim for 
beriberi heart disease as secondary to confinement as a POW 
and served to create a claim that was separate and distinct 
from the previous final denial in 1992.  Spencer v. Brown, 4 
Vet App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 
1994).

2.  The claim of entitlement to service connection for 
beriberi heart disease as secondary to confinement as a POW 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.309(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also 38 C.F.R. § 20.101(c) (1999) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction).  Review of the claims folder in the 
present case indicates that the RO previously denied claims 
for service connection for beriberi in decisions dated in 
1946, 1949 and, lastly, in April 1992.  Thereafter, VA 
amended 38 C.F.R. § 3.309(c) to reflect that the term 
"beriberi heart disease" includes ischemic heart disease in 
a former POW who had experienced localized edema during 
captivity.  59 Fed.Reg. 35464 (July 12, 1994).  Based upon 
the particular facts of this case, this provision created a 
new basis of entitlement for service connection for beriberi 
heart disease.  Spencer v. Brown, 4 Vet App. 283, 288-89 
(1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994).  As such, the 
Board finds that the veteran is entitled to a de novo review 
of his claim.  Suttman v. Brown, 5 Vet. App. 127 (1993).

The Board further notes that, subsequent to the RO's final 
April 1992 rating decision, the RO next denied this claim by 
rating decision dated in March 1997.  The appellant filed a 
timely Notice of Disagreement (NOD) with this decision in May 
1997.  38 C.F.R. § 20.302(a) (1999).  The RO eventually 
issued a Statement of the Case (SOC) in April 1999, and the 
appellant filed a timely substantive appeal in the next 
month.  38 C.F.R. § 20.302(b) (1999).  Thus, the Board finds 
that the appellant's appeal stems from the RO's March 1997 
rating decision.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  Arteriosclerosis may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year of separation from active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).

VA law and regulations further provide that if a veteran is a 
former POW, and was interned or detained for not less than 30 
days, then beriberi (including beriberi heart disease) may be 
presumptively service connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active service, even though there is no record of such 
disease during active service.  38 C.F.R. § 3.309(c) (1999).  
Effective in August 1993, VA amended 38 C.F.R. § 3.309(c) to 
reflect that the term "beriberi heart disease" includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  59 Fed.Reg. 35464 (July 
12, 1994).

In promulgating the current version of 38 C.F.R. § 3.309(c), 
VA defined beriberi as a disease caused by a deficiency of 
thiamine (vitamin B1).  59 Fed.Reg. 35464 (July 12, 1994), 
citing Cecil Textbook of Medicine 1171 (James B. Wyngaarden, 
M.D., Lloyd H. Smith, Jr., M.D., J. Claude Bennett, M.D., 
ed., 1992).  It was noted that early thiamine deficiency is 
characterized by anorexia, irritability, and weight loss and 
is followed by weakness, peripheral neuropathy, headache, and 
tachycardia.  Advanced thiamine deficiency presents with 
involvement of two major organ systems predominantly: the 
cardiovascular system (the syndrome known as "wet 
beriberi," i.e., beriberi heart disease) and the nervous 
system, both central and peripheral (known as "dry 
beriberi").  The presumption of service connection for 
beriberi heart disease is based upon epidemiological evidence 
which suggests that there is a connection between conditions 
during captivity and the later development of ischemic heart 
disease.  The reporting of edema in prison camp indicates a 
specific nutritional deficiency (beriberi), and the location 
of edema in the feet, ankles and legs is presumably related 
to beriberi heart disease in prison camp which is caused by 
thiamine deficiency.  Id.

In the present case, the veteran contends that he manifested 
symptoms of localized edema, described as leg swelling, 
during his captivity as a POW.  He has also referred to his 
symptoms as "wet beriberi."  In support of his claim, he 
has submitted statements from his fellow servicemates who 
personally observed his lower extremity swelling during his 
captivity.  Initially, the Board notes that these lay 
statements are competent to describe the symptoms of 
localized edema.  See Bruce v. West, 11 Vet.App. 405, 411 
(1998) (lay testimony of observable symptomatology, such as 
skin manifestations and swelling, may be regarded as 
competent evidence).  Additionally, for purposes of a well 
grounded analysis, the Board must presume the truthfulness of 
these assertions.  King v. Brown, 5 Vet.App. 19, 21 (1993).

The veteran's service medical records reflect that he was 
interned as a POW by the Japanese Government from May 1942 to 
September 1945 and that he manifested dry beriberi with 
painful extremities for six to seven months while in 
captivity.  However, there is no documentation that he 
suffered from localized edema or wet beriberi.  Upon his 
liberation, he was treated for severe malnutrition due to 
avitaminosis, pellagra, and lower back pains.  A physical 
examination upon his return to the United States noted his 
"recovery from all symptoms" of dry beriberi.  

According to post-service medical records, an April 1948 VA 
examination indicated a normal clinical evaluation of the 
veteran's cardiovascular system.  An extensive POW protocol 
examination in November 1991 first revealed diagnoses of 
generalized arteriosclerosis and arterial hypertension with 
electrocardiograph evidence of an old inferior myocardial 
infarction.  In March 1997, a VA examiner offered a diagnosis 
of early heart disease as secondary to hypertension.  A 
subsequent private examination dated in July 1997 indicated 
that the veteran had undergone several tests, including an 
echocardiography with Doppler study, an exercise thallium 
test, and cardiac catheterization.  The results did not 
reveal any significant epicardial arteriosclerotic coronary 
artery disease.  However, there were findings such as mild 
left ventricular hypertrophy (LVH) with left ventricular (LV) 
diastolic dysfunction, mild atrial enlargement, and moderate 
mitral regurgitation, trivial tricuspid and pulmonic 
regurgitation, and a reversible perfusion defect in the 
inferoseptal region of the left ventricle.  

Based on this evidence, the Board concludes that the veteran 
was confined as a POW for more than 30 days and has presented 
competent evidence of the manifestation of localized edema 
during service.  Additionally, he has presented competent 
medical evidence of disease of the heart, to include 
arteriosclerotic heart disease, which may plausibly be 
manifested to a compensable degree under VA's Schedule for 
Rating Disabilities.  See generally 38 C.F.R. § 4.104 (1997 & 
1999).  See also Karnas v. Derwinski, 1 Vet.App. 308 (1991) 
("where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should . . . apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.")  

For these reasons, the Board finds that the veteran has 
presented a well grounded claim for service connection for 
beriberi heart disease as secondary to his confinement as a 
POW.  As addressed in the remand below, the Board is of the 
opinion that further development of this claim is warranted 
prior to any further adjudication.  


ORDER

The claim of entitlement to service connection for beriberi 
heart disease as secondary to confinement as a POW is well 
grounded.  To this extent only, the appeal is granted.


REMAND

As the veteran's claim for service connection for beriberi 
heart disease as secondary to confinement as a POW is well 
grounded, VA is obligated under 38 U.S.C. § 5107(a) to assist 
him in developing the facts pertinent to his claim.  See 
Morton v. West, 12 Vet.App. 477, 486 (1999).  Based upon the 
particular facts of this case, the RO should first obtain the 
veteran's current relevant private and VA clinical records.  
Thereafter, the RO should afford the veteran a VA examination 
by a cardiology specialist in order to determine the nature 
and extent of his current heart disease.  

Accordingly, this case is REMANDED for the following action:

1.  With the veteran's written 
authorization for the release of medical 
records where necessary, the complete 
cardiovascular medical records not 
already on file should be obtained from 
Sushil A. Sheth, M.D., and any other 
clinical source where the veteran has 
been examined and/or treated for his 
cardiovascular disorder (including the 
local VA Medical Center).  Copies of all 
such available records should be 
associated with the claims folder.  

2.  Following the receipt of any 
additional available medical records, the 
veteran should be accorded a VA 
examination by a cardiology specialist in 
order to determine the nature and extent 
of his current cardiovascular disability.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  The examiner should review the 
contents of the claims file and obtain 
relevant history from the veteran.  All 
indicated diagnostic tests, should be 
conducted.  Thereafter, the examiner 
should provide all definite diagnoses for 
any heart diseases found on examination.  

3.  After completion of the above- 
referenced development, the RO should 
readjudicate the claim for service 
connection for beriberi heart disease as 
secondary to confinement as a POW based 
upon consideration of all the evidence of 
record, including any additional medical 
evidence obtained by the RO pursuant to 
this remand.  In so doing, the RO should 
address the lay descriptions of localized 
edema during the veteran's captivity, the 
benefit of the doubt rule under 38 U.S.C. 
§ 5107(b), and the provisions of 
38 C.F.R. § 3.309(c).  See Bruce v. West, 
11 Vet.App. 405, 411 (1998) (lay 
testimony of observable symptomatology, 
such as skin manifestations and swelling, 
may be regarded as competent evidence).  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


